Title: To Alexander Hamilton from Samuel Eddins, 3 January 1800
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Dear Sir,
            Fort Jay, 3d. Jany. 1800
          
          I have just receiv’d a line from Lieut. Evans where in He expresses some urgent business calls him to Philadelphia & wishes my permission has I wish to forward my Muster & pay rolls for the Months Octr. Novr. & Decr. think it a good opportunity to have them conveyed by him, provided it meets your approbation; He wishes Twenty five or thirty Days, shall leave it entirely to your obtion—
          I am Sir with the utmost Respect Your Obedt. Servt.
          
            Saml. Eddins Captain
            2nd Regimt. Arts. & Engs
            Commanding
          
        